Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered. 
Status of the claims
Claim 1 is/are amended; claim 3 is/are cancelled.  Currently claims 1 and 4 are pending in this application.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (WO 2013118372) in view of Hake (4077750).
Regarding claim 1, Kimura, Fig. 1-4, discloses a fluid pressure-feed device that feeds a fluid under pressure to a fluid passage 24, the device comprising: a main tank 2 configured to be filled with the fluid; a main follower plate 11 that applies pressurizing force to the fluid inside the main tank; a sub tank 3 into which the fluid forced out from the main tank flows, the sub tank 3 being provided integrally with the main follower plate 11; and a pump 17 that feeds the fluid inside the sub tank under pressure toward the fluid passage 24; and a sub follower plate 5 that is configured to apply pressurizing force (Fig 3A -Fig 3C) to the fluid inside the sub tank to force out the fluid toward the pump 17 during a replacement operation (Fig 3A -Fig 3C, Translation Page 4, last paragraph and page 5 beginning paragraphs) of the main tank2. Kimura discloses a check valve 16 that is disposed between the main follower plate and the sub tank, and configured to open when pressure of the fluid inside the main tank becomes a given value or higher (Translation Page 5).
Kimura disclose check valve 16 in intermediate plate (main follower 11) in the flow path between the two tanks (main tank 2 and sub tank 3) but fails to disclose xx. Hake, (Fig. 4), teaches a check valve 25,27 between a first tank 109 and a second tank 11 wherein the check valve is disposed in an intermediate plate 15 in the flow path 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kimura with a check valve comprising a check plate and a biasing spring disposed between the check plate and second tank (sub tank in case of Kimura) as taught by Hake as an art-recognized functionally equivalent substitute one-way valve yielding predictable results of uni-directional flow valve opened based on pressure in upstream being greater than or equal to spring bias.
As to claim 4, a capacity of the sub tank 3 is set so as to be smaller than a capacity of the main tank 2 (see Figures) and also larger than a required amount of the fluid by a given value (when the fluid required is much smaller than sub tank volume), the required amount of the fluid being an amount of the fluid to be fed under pressure toward the fluid passage during a replacement operation of the main tank (Fig 3B,3C who the fluid still present in sub tank 3 at the end of replenishing of main tank 2).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Hake is cited to show incorporation of check valve details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753